WALSH, J.
Heard on plaintiff’s motion for a new trial after verdict by jury for defendant.
This is. a suit by a distributor of motion picture films against an exhibitor.
In July, 1928, the defendant executed a “Standard Exhibitors’ Contract” whereby he agreed to take and exhibit under certain terms and conditions specified in the contract, eighteen films. Defendant failed to accept four films on the ground that he had an agreement with the general manager of the plaintiff that these four films would be cancelled in the event that the defendant closed his theatre for renovation and that the theatre was closed for reconstruction about April, 1929, before he had the opportunity to use the films.
The great weight of the testimony is to the effect that the defendant had a large experience in the motion picture business; that he was thoroughly aware of the terms of this standard contract; that before he signed the present -contract, the representative of the plaintiff had informed him that he must sign that contract if he desired to exhibit these pictures and that he, said representative, could not change the terms of the contract or insert any rider therein. The defendant relies. upon the statement, which he says was made to him before the contract was signed, by the agent of the plaintiff, that he would cancel the remaining four pictures on the contract when the defendant’s theatre was torn down.
The contract in writing represents the agreement entered into so far as present plaintiff is concerned. The plaintiff has shown performance on its part and refusal to perform by defend*275ant as to four pictures. The finding of the jury was against both law and evidence.
For plaintiff: Clarence E. Roche, George R. McKenna.
For defendant: F. F. Nolan & J. H. Nolan.
Motion for new trial granted.